     Case 5:18-cv-02595-PSG-ADS Document 40 Filed 01/21/21 Page 1 of 1 Page ID #:577




 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    DAVID S. QUAIR, III,                       Case No. 5:18-02595 PSG (ADS)

12                               Plaintiff,

13                               v.              JUDGMENT

14    CDCR-HQ, et al. (Consolidated Cases),

15                               Defendants.

16

17          Pursuant to the Court’s Order Accepting the Report and Recommendation of

18    United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19    the above-captioned case is dismissed with prejudice.

20

21    DATED: 1/21/21                           ______________________________
                                               THE HONORABLE PHILIP S. GUTIERREZ
22                                             United States District Judge

23

24
